17DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments/remarks, see pgs. 8-13, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
A new grounds of rejection is presented in light of the newly cited prior art(s) of record and combinations.
Arguments directed solely to the previously presented combination of prior art are now moot. 

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold.
Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded.
Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined.
Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 2013/0168634 A1)

5.	Regarding Claim 1, Lee discloses a memory device (see Figs. 1-3, in particular see Figs. 3a-b and [0023] “resistive memory array”) comprising:
	a first electrode (element WL1, see [0038] “word lines WL1”);
	a dielectric cap directly (element 120 directly on element WL1, see [0061] “interlayer insulation layer 120”) on the first electrode;
a second electrode (element 140 immediately on the right side of element WL1 with element 132 between, see [0063] “conductive pattern 140”) laterally adjacent to the first electrode, wherein an upper surface of the second electrode is substantially coplanar with an upper surface of the dielectric cap (see Fig. 3b); and
a resistive layer (element 132, see [0060] “a second resistance layer 132 connected to the other side of each of the first conductive lines 110 and exhibiting resistance variation at a different voltage”) between the first electrode and the second electrode, the resistive layer conforms to sidewalls and a lower surface of the second electrode, wherein the lower surface of the second electrode is positioned between an upper surface and a lower surface of the first electrode (see Fig. 3b).

6.	Regarding Claim 2, Lee discloses the device of claim 1, wherein an edge of the first electrode is electrically coupled to an edge of the second electrode by at least the resistive layer and wherein the resistive layer includes a conductive path configured to form between the edge of the first electrode and the edge of the second electrode in response to a change in an electric signal (see Fig. 3b and [0060, 0068] based on the structural interface at the edges of the first and second electrodes having the resistive layer in between which variably switches states in response to a change in electrical signal, a conductive path is formed between the edges).

7.	Regarding Claim 25, Lee discloses a memory device (see Figs. 1-3, in particular see Figs. 3a-b and [0023] “resistive memory array”) comprising:
a first electrode (element WL1, see [0038] “word lines WL1”); 
a dielectric cap (element 120 directly on element WL1, see [0061] “interlayer insulation layer 120”) above the first electrode;
a second electrode (element 140 immediately on the right side of element WL1 with element 132 between, see [0063] “conductive pattern 140”) laterally adjacent to the first electrode, wherein an upper surface of the second electrode is substantially coplanar with an upper surface of the dielectric cap (see Fig. 3b); and
a resistive layer (element 132, see [0060] “a second resistance layer 132 connected to the other side of each of the first conductive lines 110 and exhibiting resistance variation at a different voltage”) between the first electrode and the second electrode, the resistive layer conforms to sidewalls and a lower surface of the second electrode (see Fig. 3b), wherein the lower surface of the second electrode is substantially coplanar with an upper surface of the first electrode (see Fig. 3b the lower surface of element 140 element 132 is coplanar with an upper surface, vertically overlapped, of the first electrode element WL1;
note, the manner in which the claim is currently recited does not require a coplanar relationship with an uppermost surface of the first electrode which would overcome the outstanding rejection). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6-7, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2013/0168634 A1), in view of Trinh et al. (US 2019/0305218 A1), hereinafter as Trinh.
[Goux et al. (US 2017/0346005 A1), hereinafter as Goux is utilized herein as evidence.]

9.	Regarding Claim 6, Lee discloses the device of claim 1.
Lee does not appear to explicitly disclose further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer.
Trinh discloses further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer (see Fig. 3 oxygen scavenging layer element 20 between the first and second electrode elements 12, 22 and includes a material that is different from the resistive layer, see [0023] “the metal of the capping layer 20 may extract ions such as oxygen from the switching layer 16, such that the capping layer 20 may include an ion reservoir region 18 with lower oxygen concentration than the switching layer 16”).
	The oxygen scavenging layer as taught by Trinh is incorporated as an oxygen scavenging layer of Lee. The combination discloses further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer (see Lee Fig. 3b between respective resistive layer elements 131,132 and their second electrode).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer as taught by Trinh as further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer of Lee because the combination allows for the oxygen scavenging layer to provide effective oxygen scavenging and to provide a reservoir for oxygen vacancies helping to create and dissolve a conductive filament for switching of the resistive memory material (see Trinh [0023-0028]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known presence or absence of an oxygen scavenging layer for another in a similar device to obtain predictable results (see Trinh [0023-0028] and see evidentiary reference Goux Fig. 2 alternative to Fig. 1 having an oxygen scavenging layer see [0028] “an additional scavenging layer 5 may be inserted in between the electrode 2 and the metal oxide layer 3”).

10.	Regarding Claim 7, Lee and Trinh disclose the device of claim 6, wherein the oxygen scavenging layer is configured to induce a movement of ions from the resistive layer towards the oxygen scavenging layer in response to the electric signal (see Trinh [0023] “the metal of the capping layer 20 may extract ions such as oxygen from the switching layer 16, such that the capping layer 20 may include an ion reservoir region 18 with lower oxygen concentration than the switching layer 16”; also see MPEP 2173.05(g)).

11.	Regarding Claim 10, Lee and Trinh disclose the device of claim 7, wherein the oxygen scavenging layer includes tantalum (see Trinh [0023] “the material of the capping layer 20 may include, but is not limited to, metal such as titanium, tantalum, hafnium, aluminum or the like”), titanium, tungsten, hafnium oxide, or aluminum oxide (Al2O3).

12.	Regarding Claim 11, Lee discloses a memory device see Figs. 1-3, in particular see Figs. 3a-b and [0023] “resistive memory array”) comprising:
	a first electrode (element WL1, see [0038] “word lines WL1”);
	a dielectric cap directly (element 120 directly on element WL1, see [0061] “interlayer insulation layer 120”) on the first electrode;
a second electrode (element 140 immediately on the right side of element WL1 with element 132 between, see [0063] “conductive pattern 140”) laterally adjacent to the first electrode, wherein an upper surface of the second electrode is substantially coplanar with an upper surface of the dielectric cap (see Fig. 3b); and
a resistive layer (element 132, see [0060] “a second resistance layer 132 connected to the other side of each of the first conductive lines 110 and exhibiting resistance variation at a different voltage”) between the first electrode and the second electrode (see Fig. 3b); and
wherein the lower surface of the second electrode is positioned between an upper surface and a lower surface of the first electrode.
	Lee does not appear to explicitly disclose an oxygen scavenging layer between the first electrode and the second electrode, the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer, wherein the resistive layer and the oxygen scavenging layer conform to sidewalls and a lower surface of the second electrode.
	Trinh discloses an oxygen scavenging layer between the first electrode and the second electrode, the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer, wherein the resistive layer and the oxygen scavenging layer conform to sidewalls and a lower surface of the second electrode (see Figs. 3, 7 oxygen scavenging layer element 20 between the first and second electrode elements 12, 22 and includes a material that is different from the resistive layer, and conforms to the shape of the second electrode, also see [0023] “the metal of the capping layer 20 may extract ions such as oxygen from the switching layer 16, such that the capping layer 20 may include an ion reservoir region 18 with lower oxygen concentration than the switching layer 16” and see [0047]).
	The oxygen scavenging layer as taught by Trinh is incorporated as an oxygen scavenging layer of Lee. The combination discloses an oxygen scavenging layer between the first electrode and the second electrode, the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer, wherein the resistive layer and the oxygen scavenging layer conform to sidewalls and a lower surface of the second electrode (see Lee Fig. 3b between respective resistive layer elements 131,132 and their second electrode).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an oxygen scavenging layer between the first electrode and the second electrode, the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer, wherein the resistive layer and the oxygen scavenging layer conform to sidewalls and a lower surface of the second electrode as taught by Trinh as an oxygen scavenging layer between the first electrode and the second electrode, the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer, wherein the resistive layer and the oxygen scavenging layer conform to sidewalls and a lower surface of the second electrode of Lee because the combination allows for the oxygen scavenging layer to provide effective oxygen scavenging and to provide a reservoir for oxygen vacancies helping to create and dissolve a conductive filament for switching of the resistive memory material (see Trinh [0023-0028]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known presence or absence of an oxygen scavenging layer for another in a similar device to obtain predictable results (see Trinh [0023-0028] and see evidentiary reference Goux Fig. 2 alternative to Fig. 1 having an oxygen scavenging layer see [0028] “an additional scavenging layer 5 may be inserted in between the electrode 2 and the metal oxide layer 3”)

13.	Regarding Claim 15, Lee and Trinh disclose the device of claim 11, wherein the dielectric cap above the first electrode is a first dielectric cap and the device further comprises (see Lee in particular Fig. 3b):
a third electrode (see element 110, WL2) laterally adjacent to the second electrode (see Fig. 3b), wherein the second electrode is arranged between the first electrode and the third electrode (see Fig. 3b element 140 of element 132 between elements WL1 and WL2); and
a second dielectric cap (element 120 directly above element WL2) above the third electrode, wherein an upper surface of the second dielectric cap is substantially coplanar with the upper surface of the second electrode (see Fig. 3b).

14.	Regarding Claim 16, Lee and Trinh disclose the device of claim 15, wherein the resistive layer and the oxygen scavenging layer extends to lie between the third electrode and the second electrode (see Lee Fig. 3b resistive layer element 132 and incorporated oxygen scavenging layer extend to lie between the third electrode element 110,WL2 and the second electrode element 140 of element 132).

15.	Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2013/0168634 A1), in view of Trinh et al. (US 2019/0305218 A1), hereinafter as Trinh, in view of Sung et al. (US 2020/0357851 A1), hereinafter as Sung.

16.	Regarding Claim 8, Lee and Trinh disclose the device of claim 7.
Lee and Trinh do not appear to explicitly disclose wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode, and wherein the oxygen scavenging layer contacts the active electrode.
Sung discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode (see Fig. 1 and [0022] “one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching. For example, in some embodiments, the top electrode 112 can be relatively electrochemically inert and may comprise titanium nitride, tantalum nitride, silver, tantalum, titanium, platinum, nickel, hafnium, zirconium, and/or tungsten, among others; and/or the bottom electrode 108 can be electrochemically active and can be made of silver, copper, aluminum, or tellurium, among others. In other embodiments the compositions of the top and bottom electrodes 112, 108 can be flipped relative to what is described above, such that the top electrode 112 is electrochemically active and the bottom electrode 108 is inert.”).
The first electrode as an active electrode material and the second electrode as an inert electrode material as taught by Sung is incorporated as the first electrode as an active electrode material and the second electrode as an inert electrode material of Lee and Trinh. The combination discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode, and wherein the oxygen scavenging layer contacts the active electrode (see Lee Fig. 3b the first electrode is incorporated as an active electrode material and the second electrode is incorporated as an inert electrode material, and the oxygen scavenging layer is incorporated between the resistive layer and active first electrode; also see Trinh [0027] “The ion reservoir region 18 may be configured as an active metal reservoir region to store active metal ions such as copper ions, silver ions, aluminum ions or the like. In some embodiments, the material of the capping layer 20 having the ion reservoir region 18 may include, but is not limited to, metal such as copper, silver, aluminum, nickel or the like, metal compound such as copper tantalum or the like, or metal compound such as copper tellurium or the like.” The ion reservoir containing active metal ions are from the active electrode side).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first electrode as an active electrode material and the second electrode as an inert electrode material as taught by Sung as the first electrode as an active electrode material and the second electrode as an inert electrode material of Lee and Trinh, wherein the combination discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode, and wherein the oxygen scavenging layer contacts the active electrode because the combination helps to facilitate switching for the memory material (see Sung [0022]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode material for another in a similar device to obtain predictable results, wherein the electrode materials are disclosed to be alternatively selectable (see Sung [0022] “In some embodiments, top and bottom electrodes 112, 108 are made of silver. In these and/or other embodiments, to facilitate this switching, one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching.” Selectable between a same material or different material which can be flipped)

17.	Regarding Claim 9, Lee and Trinh disclose the device of claim 7.
Lee and Trinh do not appear to explicitly disclose wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode, and wherein the oxygen scavenging layer contacts the active electrode.
Sung discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode (see Fig. 1 and [0022] “one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching. For example, in some embodiments, the top electrode 112 can be relatively electrochemically inert and may comprise titanium nitride, tantalum nitride, silver, tantalum, titanium, platinum, nickel, hafnium, zirconium, and/or tungsten, among others; and/or the bottom electrode 108 can be electrochemically active and can be made of silver, copper, aluminum, or tellurium, among others. In other embodiments the compositions of the top and bottom electrodes 112, 108 can be flipped relative to what is described above, such that the top electrode 112 is electrochemically active and the bottom electrode 108 is inert.”).
	The first electrode as an inert electrode material and the second electrode as an active electrode material as taught by Sung is incorporated as the first electrode as an inert electrode material and the second electrode as an active electrode material of Lee and Trinh. The combination discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode (see Lee Fig. 3b the first electrode is incorporated as an active electrode material and the second electrode is incorporated as an inert electrode material, and the oxygen scavenging layer is incorporated between the resistive layer and active first electrode; also see Trinh [0027] “The ion reservoir region 18 may be configured as an active metal reservoir region to store active metal ions such as copper ions, silver ions, aluminum ions or the like. In some embodiments, the material of the capping layer 20 having the ion reservoir region 18 may include, but is not limited to, metal such as copper, silver, aluminum, nickel or the like, metal compound such as copper tantalum or the like, or metal compound such as copper tellurium or the like.” The ion reservoir containing active metal ions are from the active electrode side).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first electrode as an inert electrode material and the second electrode as an active electrode material as taught by Sung, as the first electrode as an inert electrode material and the second electrode as an active electrode material of Lee and Trinh, wherein the combination discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode because the combination helps to facilitate switching for the memory material (see Sung [0022]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode material for another in a similar device to obtain predictable results, wherein the electrode materials are disclosed to be alternatively selectable (see Sung [0022] “In some embodiments, top and bottom electrodes 112, 108 are made of silver. In these and/or other embodiments, to facilitate this switching, one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching.” Selectable between a same material or different material which can be flipped)

18.	Claim 21 is rejected under 35 U.S.C. 103 as obvious over Lee (US 2013/0168634 A1), in view of Trinh et al. (US 2019/0305218 A1), hereinafter as Trinh, in view of Chu (US 2018/0175291 A1)

19.	Regarding Claim 21, Lee and Trinh disclose the device of claim 11, wherein the resistive layer between the first electrode and the second electrode is a first resistive layer, the oxygen scavenging layer between the first electrode and the second electrode is a first oxygen scavenging layer, and the device further comprises (see Lee in particular Figs. 3a-b):
a third electrode (see element 110, WL2) laterally adjacent to the second electrode (see Fig. 3b), wherein the second electrode is arranged between the first electrode and the third electrode (see Fig. 3b element 140 of element 132 between elements WL1 and WL2), wherein the upper surface of the dielectric cap is substantially coplanar with the upper surface of the third electrode (see Fig. 3b).
Lee and Trinh do not disclose a second resistive layer between the first electrode and the third electrode; and a second oxygen scavenging layer between the first electrode and the third electrode, the second oxygen scavenging layer is disposed on the second resistive layer and includes a material that is different from the second resistive layer, wherein the second resistive layer and the second oxygen scavenging layer conform to sidewalls and a lower surface of the third electrode.
Chu discloses a plurality of alternating resistive layers and oxygen scavenging layers (see Fig. 8 plurality of alternating resistive layers and oxygen scavenging layers elements 802-808, and see [0193, 0212]).
The plurality of alternating resistive layers and oxygen scavenging layers as taught by Chu is incorporated as a plurality of alternating resistive layers and oxygen scavenging layers of Lee and Trinh (see Lee Fig. 3b, instead of one resistive layer and oxygen scavenging layer as combined for each of the elements 131, 132 an alternating pair is incorporated as taught by Chu), wherein the combination discloses a second resistive layer between the first electrode and the third electrode; and a second oxygen scavenging layer between the first electrode and the third electrode, the second oxygen scavenging layer is disposed on the second resistive layer and includes a material that is different from the second resistive layer, wherein the second resistive layer and the second oxygen scavenging layer conform to sidewalls and a lower surface of the third electrode (see Lee Fig. 3b, the second resistive layer and second oxygen scavenging layer are part of the alternating stack of layers combined in the location of element 132);
furthermore, the combination is simples (see Chu alternatively presented number of layers between two electrodes of at least Figs. 2, 5, 8, 11, and see [0319-0322] “The variations in the memory structure alter the oxygen vacancies, which increases or decreases the number of resistive states. Different layers having dopants can possess either a higher or lower content of oxygen vacancies that can serve as charge traps … the increase in the number of alternating layer pairs may result in an increase of the number of resistive states in a particular memory device”).

20.	Claims 23-24 and 27-28 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2013/0168634 A1), in view of Trinh et al. (US 2019/0305218 A1), hereinafter as Trinh, in view of Sung et al. (US 2020/0357851 A1), hereinafter as Sung, in view of Shum et al. (US 2019/0088874 A1), hereinafter as Shum.

21.	Regarding Claim 23, Lee and Trinh disclose the device of claim 11.
Lee and Trinh do not appear to explicitly disclose wherein the first electrode is structured as an active electrode, the second electrode is structured as an inert electrode, the active electrode has a larger thickness as compared to the inert electrode, and wherein the oxygen scavenging layer contacts the active electrode.
Sung discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode (see Fig. 1 and [0022] “one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching. For example, in some embodiments, the top electrode 112 can be relatively electrochemically inert and may comprise titanium nitride, tantalum nitride, silver, tantalum, titanium, platinum, nickel, hafnium, zirconium, and/or tungsten, among others; and/or the bottom electrode 108 can be electrochemically active and can be made of silver, copper, aluminum, or tellurium, among others. In other embodiments the compositions of the top and bottom electrodes 112, 108 can be flipped relative to what is described above, such that the top electrode 112 is electrochemically active and the bottom electrode 108 is inert.”).
The first electrode as an active electrode material and the second electrode as an inert electrode material as taught by Sung is incorporated as the first electrode as an active electrode material and the second electrode as an inert electrode material of Lee and Trinh. The combination discloses wherein the first electrode is structured as an active electrode, the second electrode is structured as an inert electrode, and wherein the oxygen scavenging layer contacts the active electrode (see Lee Fig. 3b the first electrode is incorporated as an active electrode material and the second electrode is incorporated as an inert electrode material, and the oxygen scavenging layer is incorporated between the resistive layer and active first electrode; also see Trinh [0027] “The ion reservoir region 18 may be configured as an active metal reservoir region to store active metal ions such as copper ions, silver ions, aluminum ions or the like. In some embodiments, the material of the capping layer 20 having the ion reservoir region 18 may include, but is not limited to, metal such as copper, silver, aluminum, nickel or the like, metal compound such as copper tantalum or the like, or metal compound such as copper tellurium or the like.” The ion reservoir containing active metal ions are from the active electrode side).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first electrode as an active electrode material and the second electrode as an inert electrode material as taught by Sung as the first electrode as an active electrode material and the second electrode as an inert electrode material of Lee and Trinh, wherein the combination discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode, and wherein the oxygen scavenging layer contacts the active electrode because the combination helps to facilitate switching for the memory material (see Sung [0022]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode material for another in a similar device to obtain predictable results, wherein the electrode materials are disclosed to be alternatively selectable (see Sung [0022] “In some embodiments, top and bottom electrodes 112, 108 are made of silver. In these and/or other embodiments, to facilitate this switching, one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching.” Selectable between a same material or different material which can be flipped).
Lee and Trinh and Sung do not disclose the active electrode has a larger thickness as compared to the inert electrode.
Shum discloses the active electrode has a larger thickness as compared to the inert electrode (active electrode element 74 has a larger thickness than inert electrode element 34 see [0034] “electrode layer 74 may be tantalum (Ta), hafnium (Hf), titanium (Ti), titanium nitride (TiN), cobalt (Co), gold (Au), indium tin oxide (ITO), copper (Cu), or silver (Ag) …. formed with a thickness of from about 10 to about 60 nm, for example from about 20 to about 40 nm, such as about 30 nm” and [0028] “electrode layer 34 may be ruthenium (Ru), platinum (Pt), indium (In), molybdenum (Mo), tungsten (W) … formed with a thickness of from about 5 nm to about 20 nm, such as about 10 nm”;
The active material electrode element 74 has a thickness for example about 30 nm and the inert material electrode element 34 has a thickness for example about 10 nm).
	The thickness of the active and inert material electrodes as taught by Shum is incorporated as the thickness of the active and inert material electrodes of Lee and Trinh and Sung.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the active electrode has a larger thickness as compared to the inert electrode as taught by Shum as the active electrode has a larger thickness as compared to the inert electrode of Lee and Trinh and Sung because the combination provides active and inert electrodes which control the type of filament formed and ruptured by controlled application of voltage (see Shum [0007]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode thickness for another in a similar device to obtain predictable results (see Shum [0007, 0028, 0034]).

22.	Regarding Claim 24, Lee and Trinh disclose the device of claim 11.
Lee and Trinh do not disclose wherein the first electrode is structured as an inert electrode, the second electrode is structured as an active electrode, the active electrode has a larger thickness as compared to the inert electrode, and wherein the oxygen scavenging layer contacts the active electrode.
	Sung discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode (see Fig. 1 and [0022] “one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching. For example, in some embodiments, the top electrode 112 can be relatively electrochemically inert and may comprise titanium nitride, tantalum nitride, silver, tantalum, titanium, platinum, nickel, hafnium, zirconium, and/or tungsten, among others; and/or the bottom electrode 108 can be electrochemically active and can be made of silver, copper, aluminum, or tellurium, among others. In other embodiments the compositions of the top and bottom electrodes 112, 108 can be flipped relative to what is described above, such that the top electrode 112 is electrochemically active and the bottom electrode 108 is inert.”).
	The first electrode as an inert electrode material and the second electrode as an active electrode material as taught by Sung is incorporated as the first electrode as an inert electrode material and the second electrode as an active electrode material of Jo and Trinh. The combination discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode (see Jo “Labeled Fig. 11A” above, the element “First Electrode” is selected as an inert electrode material, the “Second Electrode” is selected as an active material, and the oxygen scavenging layer is incorporated on the side of the element “Second Electrode”; also see Trinh [0027] “The ion reservoir region 18 may be configured as an active metal reservoir region to store active metal ions such as copper ions, silver ions, aluminum ions or the like. In some embodiments, the material of the capping layer 20 having the ion reservoir region 18 may include, but is not limited to, metal such as copper, silver, aluminum, nickel or the like, metal compound such as copper tantalum or the like, or metal compound such as copper tellurium or the like.” The ion reservoir containing active metal ions are from the active electrode side).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first electrode as an inert electrode material and the second electrode as an active electrode material as taught by Sung, as the first electrode as an inert electrode material and the second electrode as an active electrode material of Jo and Trinh, wherein the combination discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode because the combination helps to facilitate switching for the memory material (see Sung [0022]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode material for another in a similar device to obtain predictable results, wherein the electrode materials are disclosed to be alternatively selectable (see Sung [0022] “In some embodiments, top and bottom electrodes 112, 108 are made of silver. In these and/or other embodiments, to facilitate this switching, one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching.” Selectable between a same material or different material which can be flipped)
Lee and Trinh and Sung do not disclose the active electrode has a larger thickness as compared to the inert electrode.
Shum discloses the active electrode has a larger thickness as compared to the inert electrode (active electrode element 74 has a larger thickness than inert electrode element 34 see [0034] “electrode layer 74 may be tantalum (Ta), hafnium (Hf), titanium (Ti), titanium nitride (TiN), cobalt (Co), gold (Au), indium tin oxide (ITO), copper (Cu), or silver (Ag) …. formed with a thickness of from about 10 to about 60 nm, for example from about 20 to about 40 nm, such as about 30 nm” and [0028] “electrode layer 34 may be ruthenium (Ru), platinum (Pt), indium (In), molybdenum (Mo), tungsten (W) … formed with a thickness of from about 5 nm to about 20 nm, such as about 10 nm”;
The active material electrode element 74 has a thickness for example about 30 nm and the inert material electrode element 34 has a thickness for example about 10 nm).
	The thickness of the active and inert material electrodes as taught by Shum is incorporated as the thickness of the active and inert material electrodes of Lee and Trinh and Sung.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the active electrode has a larger thickness as compared to the inert electrode as taught by Shum as the active electrode has a larger thickness as compared to the inert electrode of Lee and Trinh and Sung because the combination provides active and inert electrodes which control the type of filament formed and ruptured by controlled application of voltage (see Shum [0007]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode thickness for another in a similar device to obtain predictable results (see Shum [0007, 0028, 0034]).

23.	Regarding Claim 27, Lee discloses the device of claim 25.
Lee and Trinh do not appear to explicitly disclose wherein the first electrode is structured as an active electrode, the second electrode is structured as an inert electrode, the active electrode has a larger thickness as compared to the inert electrode, and wherein the oxygen scavenging layer contacts the active electrode.
Sung discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode (see Fig. 1 and [0022] “one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching. For example, in some embodiments, the top electrode 112 can be relatively electrochemically inert and may comprise titanium nitride, tantalum nitride, silver, tantalum, titanium, platinum, nickel, hafnium, zirconium, and/or tungsten, among others; and/or the bottom electrode 108 can be electrochemically active and can be made of silver, copper, aluminum, or tellurium, among others. In other embodiments the compositions of the top and bottom electrodes 112, 108 can be flipped relative to what is described above, such that the top electrode 112 is electrochemically active and the bottom electrode 108 is inert.”).
The first electrode as an active electrode material and the second electrode as an inert electrode material as taught by Sung is incorporated as the first electrode as an active electrode material and the second electrode as an inert electrode material of Lee and Trinh. The combination discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode, and wherein the oxygen scavenging layer contacts the active electrode (see Lee Fig. 3b the first electrode is incorporated as an active electrode material and the second electrode is incorporated as an inert electrode material, and the oxygen scavenging layer is incorporated between the resistive layer and active first electrode; also see Trinh [0027] “The ion reservoir region 18 may be configured as an active metal reservoir region to store active metal ions such as copper ions, silver ions, aluminum ions or the like. In some embodiments, the material of the capping layer 20 having the ion reservoir region 18 may include, but is not limited to, metal such as copper, silver, aluminum, nickel or the like, metal compound such as copper tantalum or the like, or metal compound such as copper tellurium or the like.” The ion reservoir containing active metal ions are from the active electrode side).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first electrode as an active electrode material and the second electrode as an inert electrode material as taught by Sung as the first electrode as an active electrode material and the second electrode as an inert electrode material of Lee and Trinh, wherein the combination discloses wherein the first electrode is structured as an active electrode and the second electrode is structured as an inert electrode, and wherein the oxygen scavenging layer contacts the active electrode because the combination helps to facilitate switching for the memory material (see Sung [0022]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode material for another in a similar device to obtain predictable results, wherein the electrode materials are disclosed to be alternatively selectable (see Sung [0022] “In some embodiments, top and bottom electrodes 112, 108 are made of silver. In these and/or other embodiments, to facilitate this switching, one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching.” Selectable between a same material or different material which can be flipped)
Shum discloses the active electrode has a larger thickness as compared to the inert electrode (active electrode element 74 has a larger thickness than inert electrode element 34 see [0034] “electrode layer 74 may be tantalum (Ta), hafnium (Hf), titanium (Ti), titanium nitride (TiN), cobalt (Co), gold (Au), indium tin oxide (ITO), copper (Cu), or silver (Ag) …. formed with a thickness of from about 10 to about 60 nm, for example from about 20 to about 40 nm, such as about 30 nm” and [0028] “electrode layer 34 may be ruthenium (Ru), platinum (Pt), indium (In), molybdenum (Mo), tungsten (W) … formed with a thickness of from about 5 nm to about 20 nm, such as about 10 nm”;
The active material electrode element 74 has a thickness for example about 30 nm and the inert material electrode element 34 has a thickness for example about 10 nm).
	The thickness of the active and inert material electrodes as taught by Shum is incorporated as the thickness of the active and inert material electrodes of Lee and Trinh and Sung.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the active electrode has a larger thickness as compared to the inert electrode as taught by Shum as the active electrode has a larger thickness as compared to the inert electrode of Lee and Trinh and Sung because the combination provides active and inert electrodes which control the type of filament formed and ruptured by controlled application of voltage (see Shum [0007]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode thickness for another in a similar device to obtain predictable results (see Shum [0007, 0028, 0034]).

24.	Regarding Claim 28, Lee discloses the device of claim 25.
Lee does not disclose wherein the first electrode is structured as an inert electrode, the second electrode is structured as an active electrode, the active electrode has a larger thickness as compared to the inert electrode, and wherein the oxygen scavenging layer contacts the active electrode.
	Sung discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode (see Fig. 1 and [0022] “one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching. For example, in some embodiments, the top electrode 112 can be relatively electrochemically inert and may comprise titanium nitride, tantalum nitride, silver, tantalum, titanium, platinum, nickel, hafnium, zirconium, and/or tungsten, among others; and/or the bottom electrode 108 can be electrochemically active and can be made of silver, copper, aluminum, or tellurium, among others. In other embodiments the compositions of the top and bottom electrodes 112, 108 can be flipped relative to what is described above, such that the top electrode 112 is electrochemically active and the bottom electrode 108 is inert.”).
	The first electrode as an inert electrode material and the second electrode as an active electrode material as taught by Sung is incorporated as the first electrode as an inert electrode material and the second electrode as an active electrode material of Jo and Trinh. The combination discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode (see Jo “Labeled Fig. 11A” above, the element “First Electrode” is selected as an inert electrode material, the “Second Electrode” is selected as an active material, and the oxygen scavenging layer is incorporated on the side of the element “Second Electrode”; also see Trinh [0027] “The ion reservoir region 18 may be configured as an active metal reservoir region to store active metal ions such as copper ions, silver ions, aluminum ions or the like. In some embodiments, the material of the capping layer 20 having the ion reservoir region 18 may include, but is not limited to, metal such as copper, silver, aluminum, nickel or the like, metal compound such as copper tantalum or the like, or metal compound such as copper tellurium or the like.” The ion reservoir containing active metal ions are from the active electrode side).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first electrode as an inert electrode material and the second electrode as an active electrode material as taught by Sung, as the first electrode as an inert electrode material and the second electrode as an active electrode material of Jo and Trinh, wherein the combination discloses wherein the first electrode is structured as an inert electrode and the second electrode is structured as an active electrode because the combination helps to facilitate switching for the memory material (see Sung [0022]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode material for another in a similar device to obtain predictable results, wherein the electrode materials are disclosed to be alternatively selectable (see Sung [0022] “In some embodiments, top and bottom electrodes 112, 108 are made of silver. In these and/or other embodiments, to facilitate this switching, one of the top or bottom electrodes 112, 108 is electrochemically inert, while the other is electrochemically active to help facilitate switching.” Selectable between a same material or different material which can be flipped)
Lee and Trinh and Sung do not disclose the active electrode has a larger thickness as compared to the inert electrode.
Shum discloses the active electrode has a larger thickness as compared to the inert electrode (active electrode element 74 has a larger thickness than inert electrode element 34 see [0034] “electrode layer 74 may be tantalum (Ta), hafnium (Hf), titanium (Ti), titanium nitride (TiN), cobalt (Co), gold (Au), indium tin oxide (ITO), copper (Cu), or silver (Ag) …. formed with a thickness of from about 10 to about 60 nm, for example from about 20 to about 40 nm, such as about 30 nm” and [0028] “electrode layer 34 may be ruthenium (Ru), platinum (Pt), indium (In), molybdenum (Mo), tungsten (W) … formed with a thickness of from about 5 nm to about 20 nm, such as about 10 nm”;
The active material electrode element 74 has a thickness for example about 30 nm and the inert material electrode element 34 has a thickness for example about 10 nm).
	The thickness of the active and inert material electrodes as taught by Shum is incorporated as the thickness of the active and inert material electrodes of Lee and Trinh and Sung.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the active electrode has a larger thickness as compared to the inert electrode as taught by Shum as the active electrode has a larger thickness as compared to the inert electrode of Lee and Trinh and Sung because the combination provides active and inert electrodes which control the type of filament formed and ruptured by controlled application of voltage (see Shum [0007]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first and second electrode thickness for another in a similar device to obtain predictable results (see Shum [0007, 0028, 0034]).
25.	Claim 26 is rejected under 35 U.S.C. 103 as obvious over Lee (US 2013/0168634 A1), in view of Trinh et al. (US 2019/0305218 A1), hereinafter as Trinh

26.	Regarding Claim 26, Lee discloses the device of claim 25.
Lee does not disclose further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer.
Trinh discloses further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer (see Fig. 3 oxygen scavenging layer element 20 between the first and second electrode elements 12, 22 and includes a material that is different from the resistive layer, see [0023] “the metal of the capping layer 20 may extract ions such as oxygen from the switching layer 16, such that the capping layer 20 may include an ion reservoir region 18 with lower oxygen concentration than the switching layer 16”).
	The oxygen scavenging layer as taught by Trinh is incorporated as an oxygen scavenging layer of Lee. The combination discloses further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer (see Lee Fig. 3b between respective resistive layer elements 131,132 and their second electrode).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer as taught by Trinh as further comprising an oxygen scavenging layer between the first electrode and the second electrode, wherein the oxygen scavenging layer is disposed on the resistive layer and includes a material that is different from the resistive layer of Lee because the combination allows for the oxygen scavenging layer to provide effective oxygen scavenging and to provide a reservoir for oxygen vacancies helping to create and dissolve a conductive filament for switching of the resistive memory material (see Trinh [0023-0028]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known presence or absence of an oxygen scavenging layer for another in a similar device to obtain predictable results (see Trinh [0023-0028] and see evidentiary reference Goux Fig. 2 alternative to Fig. 1 having an oxygen scavenging layer see [0028] “an additional scavenging layer 5 may be inserted in between the electrode 2 and the metal oxide layer 3”).













Allowable Subject Matter
27.	Claims 17-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

28.	Claim 17, “a first source line arranged below and being connected to the first electrode; and a second source line arranged below and being connected to the third electrode, wherein the first source line is substantially parallel to the second source line, and the second electrode is arranged between the first source line and the second source line” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on the current claim incorporate the same through dependency.

29.	Claim 22, “a source line arranged below and being connected to the first electrode” – as instantly claimed and in combination with the additionally claimed limitations.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818